FILED PURSUANT TO RULE 424(b)(5) SEC FILE NUMBER 333-179314 PROSPECTUS SUPPLEMENT (To prospectus dated April 11, 2012) 4,500,000Shares Common Stock This is a public offering of common stock of New York Mortgage Trust, Inc.We are selling4,500,000shares of common stock.Our common stock is listed on The Nasdaq Capital Market under the symbol “NYMT.” On July 11, 2012, the last reported sale price of our common stock was $6.84 per share. To preserve our status as a real estate investment trust for federal income tax purposes, we impose restrictions on the ownership and transfer of our common stock.See “Summary—Recent Developments—Change in Ownership Limit Under Our Charter” in this prospectus supplement and “Description of Common Stock—Restrictions on Ownership and Transfer” in the accompanying prospectus. Investing in our common stock involves a high degree of risk. You should carefully consider the risks described under “Risk Factors” beginning on page S-5 of this prospectus supplement and in our Annual Report on Form 10-K for the year ended December 31, 2011, as updated by our Quarterly Report on Form 10-Q for the period ended March 31, 2012, before making an investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Price to Public Underwriting Discount and Commission Proceeds to Us (1) Per Share $ $ $ Total $ $ $ (1)Before deducting approximately $150,000 in estimated expenses payable by us. We have granted the underwriters an option to purchase a maximum of675,000 additional shares of common stock from us at the public offering price, less the underwriting discount, within 30 days after the date of this prospectus supplement to cover over-allotments, if any. The underwriters expect to deliver the shares of common stock to investors in this offering on or aboutJuly 17, 2012. Ladenburg Thalmann & Co. Inc. Bookrunning Manager Aegis Capital Corp Maxim Group LLC National Securities Corporation Co-Managers The date of this prospectus supplement is July12, 2012. TABLE OF CONTENTS Prospectus Supplement Page About This Prospectus Supplement S-ii Cautionary Note Regarding Forward-Looking Statements S-ii Where You Can Find More Information S-iii Incorporation By Reference Of Information Filed With The SEC S-iii Prospectus Supplement Summary S-1 The Offering S-4 Risk Factors S-5 Use Of Proceeds S-6 Capitalization S-7 Underwriting S-9 Experts S-12 Legal Matters S-12 Additional Federal Income Tax Considerations
